Citation Nr: 1033693	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1945 to August 1946.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the pendency of the appeal, this case 
was later transferred to the VA RO in Des Moines, Iowa.  

In a July 2009 decision, the Board denied the Veteran's claim on 
appeal.  The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a May 2010 
Joint Motion filed by the parties to this matter, the Court, in a 
May 2010 Order, remanded this matter to the Board for additional 
consideration.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that a low back disability relates to service.  


CONCLUSION OF LAW

The Veteran's low back disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits of the Claim for Service Connection

The Veteran contends that he incurred a lower back disability 
during service for which he should be service connected.  He 
asserts that he injured his back while stationed at Anacostia 
Naval Air Station in July 1946.  He contends that he fell off the 
wing of an aircraft onto the tarmac after losing his balance.  He 
states that he received in-service treatment for his injury at 
The Walter Reed Hospital Medical Center in Washington, D.C., and 
has experienced symptoms related to the injury since leaving 
service.    

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2009).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).  

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In this matter, the record clearly demonstrates that the Veteran 
has a current lower back disorder.  An October 2001 X-ray report 
indicated that the Veteran has "[e]vidence of spondylolysis with 
retrolisthesis of L4 on L3.  Degenerative changes noted in the 
lumbosacral and the dorsal lumbar spine."  Additionally, the 
Veteran was diagnosed with "lumbar degenerative disease" in 
November 2006.  As to whether the Veteran's disorder relates to 
service, the Board has considered the relevant lay and medical 
evidence of record, and finds the evidence to be in equipoise.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain medical evidence of record indicates 
that the Veteran did not incur a lower back disorder during 
service.  Service treatment records in the claims file do not 
indicate that the Veteran injured his back during service.  His 
August 1946 separation report of medical examination is negative 
for a back disorder.  The earliest medical evidence of a back 
disorder is dated in the 1980s, approximately 40 years following 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).  
And the Veteran did not file a claim for service connection for a 
lower back disorder until July 2002, over 55 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim). 

On the other hand, certain evidence of record tends to favor the 
Veteran's claim to causation.  

Several medical opinions of record support the Veteran's claim.  
Dr. D.B. opined that "after the type of injury sustained by [the 
Veteran] it is common to develop vertebral articular degeneration 
. . . ."  Dr. C.L.M. opined that "the low back condition from 
which [the Veteran] suffers is directly related to the accident 
he suffered while in the U.S. Navy."  A VA staff physician, 
D.J.S. noted that the Veteran had current back pain, "[s]tatus 
post trauma in the Navy in 1946."  Though these opinions are 
based on the Veteran's own reported history, they area 
nevertheless medical evidence in favor of his service connection 
claim.  See LeShore v. Brown,  8 Vet. App. 406, 409 (1995).  

Several lay witnesses of record also support the Veteran's claim 
to service connection.  The Veteran has stated repeatedly that he 
injured his back during service and has experienced a continuity 
of symptomatology since then.  His statements are supported by 
other lay witnesses, including family members and friends, who 
attest that the Veteran returned from service in the mid 1940s 
with a low back disorder that he did not have when he entered 
service.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  But lay testimony is competent to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Indeed, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms 
regarding lower back pain and limitation.  Such symptoms are 
"observable" symptoms.  See Layno, supra.  Likewise, the 
supportive lay witnesses are competent to attest to what they 
witnessed with regard to the Veteran's behavior, and with regard 
to what he stated about his lower back.  The lay statements of 
record are of probative value therefore.  

Moreover, the Board notes that the some of the Veteran's service 
medical records are missing.  This fact tends to favor the 
Veteran's claim because it renders the absence of evidence of 
injury in service treatment records less persuasive, and it 
imposes on the Board a heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In summary, the record is devoid of medical evidence documenting 
an in-service injury, or the existence of a lower back disorder 
for many years following the Veteran's discharge from service in 
1946.  But the Veteran's service treatment records were 
apparently lost while in the possession of the government.  And 
the record contains statements from medical professionals and lay 
witnesses who support the Veteran's claim to a continuity of 
symptomatology since discharge from service.  See 38 C.F.R. 
§ 3.303(b).  As such, the Board cannot find that the evidence of 
record preponderates against the Veteran's claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
Indeed, a reasonable doubt has been created in the record.  This 
is an appropriate case therefore in which to grant the claim by 
invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection residuals of a low back injury 
is granted.  



__________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


